Citation Nr: 1300336	
Decision Date: 01/04/13    Archive Date: 01/11/13

DOCKET NO.  07-20 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  What evaluation is warranted for autoimmune hepatitis from July 13, 2004 to July 12, 2005?

2.  What evaluation is warranted for autoimmune hepatitis from July 12, 2005? 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to July 2004.

This case initially came before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO granted service connection for autoimmune hepatitis and assigned a 10 percent rating effective from July 13, 2004.  The Veteran appealed the assigned rating.

In January 2010, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.  In August 2010, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for a new VA examination.  For the reasons stated below, the RO/AMC complied with the remand instructions by affording the Veteran an adequate examination.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In December 2011, the AMC increased the rating to 20 percent, creating a staged rating as indicated on the title page.

In its August 2010 remand, the Board referred issues of entitlement to service connection for skin scarring and bruising, fat pockets (buffalo hump), and Sjogren's syndrome secondary to medication for hepatitis.  The RO, however, has not addressed these issues, and as such they are again referred for appropriate action.  The Board notes that the RO granted service connection for lumbar osteopenia in May 2010.



FINDINGS OF FACT

1.  From July 13, 2004 to July 12, 2005, symptoms of the Veteran's autoimmune hepatitis most nearly approximated daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.

2.  The Veteran's autoimmune hepatitis has not been manifested at any time during the appeal period by symptoms more nearly approximating daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly; or by incapacitating episodes. 


CONCLUSIONS OF LAW

1.  From July 13, 2004 to July 12, 2005, the schedular criteria for an initial rating of 20 percent for autoimmune hepatitis, but no higher, were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159 , 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2012).

2.  From July 12, 2005, the schedular criteria for a rating in excess of 20 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7345.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.  The record contains available service treatment records, post-service treatment records, and the Veteran was afforded VA examinations in 2005, 2006, 2008 and 2010.  The Veteran was provided the opportunity to present pertinent evidence, including at her January 2010 Travel Board hearing.  

In its August 2010 remand, the Board instructed that the Veteran be afforded a new VA examination to address all symptoms of her hepatitis, including those due to medication, and that the examiner append a copy of his curriculum vitae to the report.  The September 2010 VA examination report contained the requisite findings, was preceded by claims file review, and the examiner's curriculum vitae was appended to the September 2010 report via a November 2010 addendum.  The RO/AMC therefore complied with the Board's August 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In addition, all examination reports were adequate because the examiners considered the Veteran's prior medical history and described the hepatitis in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Analysis

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In cases in which a claim for a higher initial rating stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA regulations provide that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 4.113.

Ratings under diagnostic codes 7301 to 7329, inclusive; 7331, 7342 and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Veteran filed her claim for service connection in April 2005, after the addition to the Rating Schedule of 38 C.F.R. § 4.114, Diagnostic Code 7345.  That Diagnostic Code provides a 10 percent rating for intermittent fatigue, malaise, and anorexia.  A 20 percent rating is warranted for symptoms of daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  A 40 percent rating is warranted for daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly.  

The above criteria also provide for ratings based on incapacitating episodes, which are defined in 38 C.F.R. § 4.114, Note 2 as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  There is no evidence or allegation that the Veteran's autoimmune hepatitis has caused incapacitating episodes as defined in Note 2 to Diagnostic Code 7345.  In her March 2012 statement, the Veteran wrote that there were days she had to take off from work because she was fatigued.  She did not indicate in this or her other statements, and the evidence does not reflect, that she required bed rest and treatment by a physician.  The Board will therefore not discuss the criteria as it relates to incapacitating episodes and has not included them in the listing of the criteria above.

The Veteran had abnormal liver function results in-service, and autoimmune hepatitis was diagnosed shortly after service.  In December 2011 the AMC increased the rating to 20 percent effective July 12, 2005, because that was the date the Veteran began taking medication (Prednisone) for this disorder.  The Board notes, however, that continuous medication is not required for a 20 percent rating under 38 C.F.R. § 4.114, Diagnostic Code 7345.  All that is required is that the symptoms of the hepatitis more nearly approximate those in the criteria for a 20 percent rating, which are daily fatigue, malaise, and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009) (38 C.F.R. § 4.7 is not for application only when the applicable diagnostic code contains successive rating criteria).  

In this case, there are relatively few medical records from the time period prior to July 12, 2005, and on the first VA examination, in October 2005, the Veteran reported fatigue.  The appellant has indicated in competent and credible lay statements that she has experienced fatigue and malaise throughout the appeal period.  It is not clear from the relatively scant medical records prior to July 12, 2005 whether prescription of medication or dietary prescription was required.  The Board therefore finds that the evidence is approximately evenly balanced as to whether the symptoms of the Veteran's autoimmune hepatitis more nearly approximated the criteria for a 20 percent rating prior to July 12, 2005.  Resolving this reasonable doubt in favor of the Veteran, the Board finds that a rating of 20 percent is warranted from July 13, 2004 to July 12, 2005.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A rating higher than 20 percent is not, however, warranted at any time during the appeal period because the symptoms have not more nearly approximated the daily fatigue, malaise, and anorexia, with minor weight loss and hepatomegaly required for a higher 40 percent rating.  The evidence shows the Veteran has not had the majority of these symptoms, specifically anorexia, weight loss, or hepatomegaly.  For example, on August 2005 VA and September 2006 ultrasounds, the liver was normal in size.  At January 2008 and September 2010 VA examinations the appellant's liver size was again normal.  In addition, the Veteran weighed 118 pounds on the October 2005 VA examination, 129 pounds on the September 2006 VA examination, and 137 pounds on the January 2008 VA examination.  

At a September 2010 VA examination, it was noted that the Veteran had lost 20 pounds since stopping Prednisone in May, but the examiner found no evidence of anorexia or unintentional weight loss.  Moreover, there was no anorexia noted on any of the VA examinations or in the private or VA treatment notes.  Treatment notes from the Southwestern Medical Center also indicated weight gain and weight loss at various times in 2008 and 2009, as well as the fact that the Veteran gave birth to a healthy baby in April 2009.  But again there was no evidence of anorexia, weight loss, or hepatomegaly due to hepatitis.  

During the Board hearing, the Veteran testified that she frequently felt fatigued, had gained weight due to medication and was trying to transition to different medication.  She denied vomiting, but reported having nausea and abdominal pain.  

Given that the lay and medical evidence reflects that the Veteran did not have the majority of the symptoms listed in the criteria for a 40 percent rating, and given that her symptoms as discussed above most nearly approximated the criteria for a 20 percent rating, the Board finds that a rating in excess of 20 percent is not warranted at any point during the appeal period.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

As indicated above and as noted by the Veteran and her representative, she has suffered from weight gain (as opposed to weight loss) and other symptoms not contemplated by the applicable rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore required in this case.  In her March 2012 statement, the Veteran noted the affect of her hepatitis on her employment.  Specifically, she wrote, "There are days that I have to take a personal day because I am so fatigued."  The Board finds that neither this nor any other evidence indicates that there has been marked interference with employment, i.e., beyond that contemplated by the assigned 20 percent rating.   See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  In addition, there is no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Referral for consideration of an extraschedular rating for autoimmune hepatitis is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, entitlement to a rating of 20 percent is warranted for autoimmune hepatitis prior to July 12, 2005.  The preponderance of the evidence is against a rating higher than 20 percent throughout the appeal period.  The benefit of the doubt doctrine has been applied to the extent indicated and the preponderance of the evidence is against any higher rating.  38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an initial rating of 20 percent, but no higher, for autoimmune hepatitis, from July 13, 2004 to July 12, 2005, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a rating in excess of 20 percent for autoimmune hepatitis from July 12, 2005, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


